Case 1:20-cv-01228-CFC Document 22 Filed 01/19/21 Page 1 of 4 PageID #: 1315




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

WSOU INVESTMENTS, LLC
d/b/a BRAZOS LICENSING
AND DEVELOPMENT,
                                              C.A. No. 20-1228-CFC
                    Plaintiff,                C.A. No. 20-1229-CFC
                                              C.A. No. 20-1231-CFC
       v.                                     C.A. No. 20-1232-CFC
                                              C.A. No. 20-1233-CFC
XILINX, INC.,

                    Defendant.

         MOTION AND ORDER FOR ADMISSION PRO HAC VICE

     Pursuant to District of Delaware Local Rule 83.5 and the attached certification,

counsel moves for the admission pro hac vice of Shelley Ivan, Esquire, of Kasowitz

Benson Torres LLP, to represent Plaintiff WSOU Investments, LLC d/b/a Brazos

Licensing and Development in the above-captioned actions.


Dated: January 19, 2021                  DEVLIN LAW FIRM LLC

                                         /s/ James M. Lennon
                                         James M. Lennon (No. 4570)
OF COUNSEL:                              1526 Gilpin Avenue
                                         Wilmington, DE 19806
Isaac Philip Rabicoff
                                         (302) 440-9010
RABICOFF LAW LLC
                                         jlennon@devlinlawfirm.com
5680 King Centre Dr., Suite 654
Alexandria, VA 22315
                                         Attorneys for Plaintiff
(773) 669-4590
                                         WSOU Investments, LLC d/b/a
isaac@rabilaw.com
                                         Brazos Licensing and Development
Case 1:20-cv-01228-CFC Document 22 Filed 01/19/21 Page 2 of 4 PageID #: 1316




Jonathan K. Waldrop
Darcy L. Jones
Marcus A. Barber
John W. Downing
Heather S. Kim
Jack Shaw
ThucMinh Nguyen
KASOWITZ BENSON TORRES LLP
333 Twin Dolphin Drive, Suite 200
Redwood Shores, California 94065
(650) 453-5170
jwaldrop@kasowitz.com
djones@kasowitz.com
mbarber@kasowitz.com
jdowning@kasowitz.com
hkim@kasowitz.com
jshaw@kasowitz.com
tnguyen@kasowitz.com

Paul G. Williams
KASOWITZ BENSON TORRES LLP
1230 Peachtree Street N.E., Suite 2445
Atlanta, Georgia 30309
(404) 260-6080
pwilliams@kasowitz.com

Shelley Ivan
KASOWITZ BENSON TORRES LLP
1633 Broadway
New York, New York 10019
(212) 506-1835
(212) 835-5235
sivan@kasowitz.com




                                         2
Case 1:20-cv-01228-CFC Document 22 Filed 01/19/21 Page 3 of 4 PageID #: 1317




                      ORDER GRANTING MOTION

     IT IS HEREBY ORDERED that counsel’s Motion for Admission Pro Hac

Vice of Shelley Ivan, Esquire is GRANTED.


Date: _________________
                                   United States District Court Judge




                                     3
Case 1:20-cv-01228-CFC Document 22 Filed 01/19/21 Page 4 of 4 PageID #: 1318




  CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

      Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this

Court and am admitted, practicing and in good standing as a member of the Bar of

the State of New York, and pursuant to Local Rule 83.6 submit to the disciplinary

jurisdiction of this Court for any alleged misconduct that occurs in the preparation

or course of this action. I also certify that I am generally familiar with this Court’s

Local Rules. In accordance with Revised Standing Order for District Court Fund

effective September 1, 2016, I further certify that the annual fee of $25.00 has been

paid to the Clerk of Court, or, if not paid previously, the fee payment will be

submitted to the Clerk’s office upon the filing of this motion.



Dated: January 15, 2021                 /s/ Shelley Ivan
                                        Shelley Ivan
                                        KASOWITZ BENSON TORRES LLP
                                        1633 Broadway
                                        New York, NY 10019
                                        (212) 835-5235
                                        sivan@kasowitz.com




                                          4
